           Case 1:20-cv-03460-KBJ Document 67-2 Filed 05/18/21 Page 1 of 2

                                     PAGE V. COMEY, ET. AL.,
                                    CIV. A. NO. 20-3460 (KBJ)

           EXHIBITS INTRODUCED IN GOVERNMENT DEFENDANTS’ 1 MOTION TO DISMISS

    Exh.                                         Description
     A     Complaint (ECF 1) in Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)
     B     Press Release by Senate Select Committee on Intelligence (1/13/2017)
     C     Press Release by the House Permanent Select Committee on Intelligence (3/1/2017)
     D     The Washington Post article “FBI obtained FISA warrant to monitor former Trump
           adviser Carter Page” (4/11/2017)
     E     The New York Times article, “Comey Tried to Shield the F.B.I. From Politics. Then He
           Shaped An Election.” (4/22/2017)
     F     House Permanent Select Committee on Intelligence Hearing Transcript (11/2/2017)
     G     House Permanent Select Committee on Intelligence Majority Staff Memo (“Nunes
           Memo”) (1/18/2018) (declassified on 2/2/2018)
     H     Plaintiff’s Statement on Twitter (2/2/2018)
     I     House Permanent Select Committee on Intelligence Redacted Minority Memorandum
           (“Schiff Memo”) (1/29/2018) (declassified 2/24/2018)
     J     Declaration of Elijah Jenkins
           A   Plaintiff’s May 1, 2020 Administrative Claim
           B   May 26, 2020 Letter to Plaintiff Denying his May 1, 2020 Administrative Claim
     K     Memorandum of Law in Support of Defendant Broadcasting Board of Governors’
           Motion to Dismiss (ECF 29) in Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)
     L     Plaintiff’s Memorandum of Law in Opposition to Defendant Broadcasting Board of
           Governors’ Motion to Dismiss (ECF 38) in Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)
     M     Plaintiff’s Letter to FBI Director James Comey (9/25/2016) (ECF 1-5) in Page v. Oath,
           1:17-cv-6990-LGS (S.D.N.Y)
     N     Reply Memorandum of Law In Support of Defendant Broadcasting Board of
           Governors’ Motion to Dismiss (ECF 39) in Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)
     O     Plaintiff’s Letter to the Court, “Verification of Abuse of Process for Defendant BBG
           and their Counsel, the U.S. Department of Justice (“DOJ”)” (2/5/2018) (ECF 42) in
           Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)
     P     The District Court’s Opinion and Order (3/20/2018) (ECF 48) in Page v. Oath, 1:17-cv-
           6990-LGS (S.D.N.Y)
     Q     Plaintiff’s Letter to the Court Requesting to File an Amended Complaint (4/16/2018)
           (ECF 52) in Page v. Oath, 1:17-cv-6990-LGS (S.D.N.Y)

1
  The Government Defendants are the Department of Justice, the Federal Bureau of
Investigations, and the United States of America.
                                              Page 1 of 2
    Case 1:20-cv-03460-KBJ Document 67-2 Filed 05/18/21 Page 2 of 2

                              PAGE V. COMEY, ET. AL.,
                             CIV. A. NO. 20-3460 (KBJ)

R   Page v. United States Agency for Global Media, Oath, Inc. Summary Order, Case No.
    18-2295-cv, 797 F. App’x 550 (2d Cir. 12/2/2019).
S   Complaint (ECF 1) in Page v. U.S. Dep’t of Justice, 1:19-cv-03149-KBJ (D.D.C)
T   Stipulation of Dismissal (ECF 19) in Page v. U.S. Dep’t of Justice, 1:19-cv-03149-KBJ
    (D.D.C)
U   Declaration of Jonathan Malis
    A   Email thread dated Oct. 11, 2019, containing communications from Plaintiff
    B   Email thread dated Sept. 15, 2019, containing communications from Plaintiff
    C   Email thread dated Oct. 14, 2019, containing communications from Plaintiff
    D   November 12, 2019 Letter from the OIG to Plaintiff re: the OIG Report
V   Plaintiff/Appellant Opening Brief in Page v. Oath, Inc. No. 18-2295 (Dkt. No. 38) (2nd
    Cir.) (11/21/2018)
W   Transcript from Interview between Plaintiff and Chris Hayes of MSNBC’s ALL IN,
    dated October 30, 2017




                                      Page 2 of 2
